Title: To Benjamin Franklin from John Diot & Co., 12 January 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin


Sir,
Morlaix 12th. January 1780.
We have the honnour to forward to your Excellency a coppy of the Black Princess’s Journal, Edward Macatter commander, Who came into this Road on the 6th. Instant, Whereto We beg leave to Refferr your Excellency for the particulars of her Cruize. Two of her prizes are arrived safe, to say, the brig Betzey, loaded with Beef and butter in the Road of Brest, and the ship Camden loaded with Timber in the road of Perros near Lanion, where she stranded, but We expect to get her off: There is besides, one prize of the Black Prince arrived into Morlaix last Week; she is called the James and Thomas, from Dublin bound to London loaded with beef and butter. All the particulars and documents concerning the aforeSaid prizes have been or are to be sent this Week, to your Excellency, and the great demand there is at present for Timber and provisions for the King, induces us to beg of your Excellency a speedy condamnation, for the Wellfare of the Concernd;
M. LaPorte the Intendant of Marine in Brest, sent a Message to Perros to View the Timber, and seems anxious to hear of your Exellency’s speedy Judgement, and he told us he wou’d do himself the honnour to Write to You about said prizes.

Inclosed Your Excellency has the Obligations signed the 29th. decemr. by Captn. John Armstrong of the Betsey and James Forrestall of the Peter and John, both put on board the Samuel and John of Yarmouth, and dito for Lewis Sandison and William Hall his boy put the 3d. Instant on board a Dutch dogger bound to Ostende— Next post We shall forward to your Excellency The Gaol keeper’s receit for the prisonners lodged in Morlaix Gaol.
We did not hear a Word of the Black Prince which makes us Very uneasy.
We are most Respectfully, Your Excellency’s Most obedient and Most Humble Servants—
Jn. Diot & Co
To His Excellency Benj. Franklin at Passy.
 Notation: Diot & Co. Jany. 12th. 1780
